DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot in view of the new ground(s) of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Raschkind (2,236,224 – hereinafter Raschkind) in view of Weldi et al. (US 2002/0190075 – hereinafter Weldi).
Re Claim 1:
Raschkind discloses a portable confection dispenser system comprising: a housing (10) comprising a plurality of dividing elements (14) forming a plurality of separate compartments (15) (see Fig. 3); a lid (21, 32) rotatably mounted to the housing (10), the lid (21, 32) engaging an upper portion of each of the dividing elements (14) to form a plurality of enclosed separated chambers (at 15) (see Figs. 5 and 6); a door (29) in the lid (21, 32), and alignment portions (19) spaced apart for retaining the lid (21, 32) (see Figs. 1-7 and claims 1 and 11), but fails to teach wherein said door may be configured to dispense from adjacent compartments simultaneously. 

Weldi teaches wherein (an opening) may be configured to dispense from adjacent compartments (by way of divider 62) simultaneously (see Figs. 11 and 12) (see Figs. 1-14).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Weldi to provide a design choice for dispensing of product as known within the art.

Further Re Claim 2:
Raschkind discloses wherein said alignment portions (19) are spaced apart retain the lid (21, 32) at a plurality of predetermined positions relative to the housing (10) (see Figs. 5 and 6).  

Further Re Claim 3:Raschkind discloses wherein the door is configured to straddle adjacent chambers in at least one of the predetermined positions or the door (29) is configured to align with a single one of the chambers (at 15) in at least one of the predetermined positions (see Figs. 1 and 2).  

Further Re Claim 4:
Raschkind discloses wherein the housing (10) and the lid (21, 32) comprise a round periphery (see Fig. 2) (see Fig. 2).  

Further Re Claim 5:
Raschkind discloses wherein the door (29) is integral with the lid (21, 32).  

Further Re Claim 6:
Raschkind discloses wherein the housing (10) and lid (21, 32) are configured to form a handheld dispenser (see Figs. 2 and 4), where the housing (10) comprises a downward and inward arcing side (see depression near 19’) configured to fit against a user's hand (see Figs. 2 and 4).  



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Weldi and further in view of Miller et al. (5,520,307 – hereinafter Miller).
Re Claim 7:
Raschkind in view of Weldi discloses the device of claim 2, but fails to teach wherein the alignment portions comprise protrusions projecting from an underside of the lid and engaging one of the dividing elements at each of the predetermined positions or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions.  

Miller further in view teaches wherein alignment portions (34) comprise protrusions projecting from an underside of a lid (14) and engaging one of a dividing elements (28, 32, 33) at each of a predetermined positions (see Fig. 1) or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions (see col. 4 lines 8-17).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind in view of Weldi with that of Miller to indicate a particular position of a cap so that proper operation of the device is assured.

Claim(s) 8-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Carpinello et al. (US 2019/0168917 – hereinafter Carpinello), and Weldi.
Re Claims 8 and 17-19:
Raschkind discloses a dispenser storing a plurality of (tablets) in a plurality of separate compartments (15); each of the plurality of (tablets) being stored in an associated one of the plurality of separate compartments (15); and a (tablet) release (29), wherein the (tablet) release is configured to selectively dispense at least one (tablet) stored in the separate compartment (see Figs. 1-6), but fails to teach  a plurality of different candies and to simultaneously dispense at least two different candies from two adjacent compartments of the plurality of compartments.

Carpinello teaches a plurality of different candies (P) (see Figs. 1-3B).  Re Claim 18: Carpinello teaches a plurality of pieces of candy in each of the compartments (see Fig. 1) (Examiner further notes that Carpinello provides a structure capable of housing a plurality of pieces of candies depending on their sizes as obvious to one of ordinary skill in the art).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello to provide a selection of material of a particular product for dispensing purposes.

Weldi teaches simultaneously dispensing at least two different (tablets)from two adjacent compartments (by way of divider 62) of the plurality of compartments (see Figs. 11 and 12) (see Figs. 1-14).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello and Weldi to provide a design choice for dispensing of product as known within the art.


Further Re Claims 9-11, 13, and 14:
Raschkind discloses wherein the (tablet) release (29) comprises a door (29) movable relative to the separate compartments (see Figs. 1-6).  

Further Re Claim 12:
Raschkind discloses wherein the dispenser comprises: a housing (10) including a plurality of dividing elements (14) forming a plurality of separate compartments; and a lid (21, 32) rotatably mounted to the dispenser bottom, the lid (21, 32) engaging an upper portion of each of the dividing elements (14) to form a plurality of enclosed separated chambers (see Figs. 1-6).  

Further Re Claim 15:
Raschkind discloses alignment portions (19) spaced apart which retain the lid (21, 32) at a plurality of predetermined positions relative to the housing (see Fig. 4).  

Re Claim 20:
Raschkind discloses a method for dispensing (tablets) with a dispenser, the method comprising: providing a dispenser having a plurality of compartments (15) and a door (29) movable relative to the compartments (15); filling each of the compartments with a corresponding type of (tablet) (16); moving the door (29) to align with a selected compartment (15) or to span two selected adjacent compartments; and opening the door (29) and dispensing (tablets), wherein the door (29) is configured to selectively dispense at least one (tablet) stored in the separate compartment (see Figs. 1-6), but fails to teach candy, and to simultaneously dispense at least two types of candy corresponding to the two selected adjacent compartments.

Carpinello teaches candy (P) (see Figs. 1-3B).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello to provide a selection of material of a particular product for dispensing purposes.

Weldi teaches simultaneously dispensing at least two types of (tablets) corresponding to the two selected adjacent compartments (by way of 62) (see Figs. 11 and 12) (see Figs. 1-14).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind with that of Carpinello and Weldi to provide a design choice for dispensing of product as known within the art.



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raschkind in view of Carpinello and Weldi and further in view of Miller.
Re Claim 16:
Raschkind in view of Carpinello and Weldi discloses the device of claim 15, but fails to teach wherein the alignment portions comprise protrusions projecting from an underside of the lid and engaging one of the dividing elements at each of the predetermined positions or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions.  

Miller further in view teaches wherein alignment portions (34) comprise protrusions projecting from an underside of a lid (14) and engaging one of a dividing elements (28, 32, 33) at each of a predetermined positions (see Fig. 1) or the alignment portions comprise a pair of protrusions projecting from an underside of the lid configured for extending both sides of one of the dividing elements at each of the predetermined positions (see col. 4 lines 8-17).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Raschkind in view of Carpinello and Weldi with that of Miller to indicate a particular position of a cap so that proper operation of the device is assured.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stephen Pearson (US 7,159,720 – hereinafter Pearson) – discloses art recognized equivalents of dispensing tablets, candy, mints and more (see col. 3 lines 53-59).

Lepke et al. (US 7,147,127 – hereinafter Lepke) – discloses rotation of an opening in a lid, during the rotation there is a moment when the lid /opening is simultaneously above two compartments (as seen in Fig. 10).  Examiner believes the structure of Lepke allows for selective dispensing  from one or two compartments.  While the intent is not to do such, Examiner notes that the structure is capable especially where the size of the product contained within would allow for such.  If the product were as small as grains it would dispense from both compartments as seen In Fig. 10 as seen by Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651